DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 28-29 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21, line 3: “the respective rail” lacks positive antecedent basis.
Claims 28-29: it is unclear how a separate drive is both hydraulic and electric.  Please clarify which drive is hydraulic and which one is electric.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15, 23, 25-27 and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luddeneit et al (US 6638138).
Claim 15.  Luddeneit discloses that
a machine frame (10) supported on a forward on-track undercarriage (12, 14, 18) and on a rear on-track undercarriage (11, 13, 17), as seen in a working direction of the rail treatment machine (along x);
	a tool frame (23) for accommodating at least one tool carrier (24-26);
	said tool frame (23) having a rear end articulatedly mounted on said rear on-track undercarriage at an articulation point about a vertical axis of rotation (as shown in Fig. 1, 23 is attached to 11, 13, 17 at an articulation point (X-X ) about a vertical axis of rotation around X-X); and

said tool frame (23) having a front end supported on a separate on-track undercarriage (55) disposed between said front on-track undercarriage (12, 14, 18) and said rear on-track undercarriage (11, 13, 17).
Re Claim 23.  Luddeneit discloses that a floating mount (30) supporting a treatment tool on said tool carrier (e.g. 26).
Re Claim 25.  Luddeneit discloses that a treatment tool located on the tool carrier is configured as a grinding tool (31-33).
	Re Claim 26.  Luddeneit discloses that said treatment tool is pivotally mounted between a transport position and a working position (The housing 34, 35, 36 is pivotally seated at a respective mount 38, 39, 40 about an axis at least approximately in parallel to the rail 15 to be ground, for grinding the cross-profile of the rail head).
	Re Claims 27 and 29.  Luddeneit discloses that said treatment tool in each case is equipped with a separate electric drive (Each of the grinding modules 24, 25, 26 is provided with a grinding disk 31, 32, 33 which is driven by an electric-motor arranged in a housing 34, 35, 36 to grind a rail head (surface) 37 of a rail 15 (FIG. 1) and which will be, along guides 57, 58, 59, driven by respective electric-motors 60, 61, 62 substantially at right angles to the respective rail 15, transported to the respective rail 15 and pressed onto the same).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 28 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Luddeneit et al (US 6638138) in view of Official Notice.
Official Notice is taken that it is well known to provide an hydraulic drive to quickly dampen the track irregularity.
Allowable Subject Matter
Claims 16-22 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Please provide reference numerals (either in parentheses next to the claimed limitation or in a table format with one column listing the claimed limitation and another column listing corresponding reference numerals in the remark section of the response to the Office Action) to all the claimed limitations as well as support in the disclosure for better clarity (optional).  Applicants are duly reminded that a full and proper response to this Office Action that includes any amendment to the claims and specification of the application as originally filed requires that the applicant point out the support for any amendment made to the disclosure, including the claims.  See 37 CFR 1.111 and MPEP 2163.06.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rick K. Chang whose telephone number is (571) 272-4564.  The examiner can normally be reached on 5:30 AM to 1:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICK K CHANG/Primary Examiner, Art Unit 3726